This is an appeal by petitioners from an order of the Supreme Court, Special Term, denying their application for an order under article 78 of the Civil Practice Act requiring the trustee and collector of School District No. 24 of the Town of Wawarsing, Ulster County, N. Y., to pay to petitioners moneys and property of such school district. In 1945 the voters of the school districts in Ulster and Sullivan Counties voted to consolidate the districts pursuant to the provisions of sections 130, 131 and 132 of the Education Law. The District Superintendent of Sullivan County signed the order of consolidation as provided under section 133 of the Education Law. The District Superintendent of the Ulster County districts also signed the order but inserted over his signature the words “ This order exempts Dist. 24 Wawarsing ” and also added the words in another part of the order “ Dist. 24', Wawarsing is stricken out”. It does not appear whether District No. 24 is part of the consolidated district or not. Until that question is determined the Supreme Court has no jurisdiction to entertain this application. Order affirmed, with $10 costs and disbursements. Hill, P. J., Heffcrnan, Brewster and Foster, JJ., concur; Russell, J., taking no part. [See post, p. 1040.]